Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 3/3/22 with respect to the amendments filed overcoming the Double Patenting Rejection and the prior art rejection of Young in view of Rhodes have been fully considered and are persuasive.  The rejection has been withdrawn; all pending claims are in condition for allowance.

Allowable Subject Matter
Claims 1-5 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the previously allowable subject matter of claim 6 has been placed into independent claim form. 
As for claim 12, the previously allowable subject matter of claim 7 has been placed into independent claim form. 
The closest prior art found was Young KR 10-0952375 in view of Rhodes US PAT 6354714. 
	Young discloses a runway-embedded flash lighting device comprising
a body 120; a ceiling member (lid 110, see page 3); a light guide member (prism 130, page 3 lines 5+); 
an LED flash light source (LED module 150;wherein the body is configured to be embedded in a runway (page 1, fourth paragraph), 
ceiling member 110 is disposed in an upper opening of the body (see Figures 1-4) in and configured to be exposed to a runway surface when the body is embedded in the runway (as shown in Figure 6) the ceiling member comprises a flash emission window (holes 112),
 a light guide member is disposed in the flash emission window (page 8, lines 19+),  the LED flash light source 150 is disposed inside the body in and configured to emit a flash toward the light guide member (see Figure 3), the light guide member is configured to allow the flash emitted from the LED flash light source to be emitted from the flash emission window to outside the runway-embedded flash lighting device (prism 130, page 3 lines 5+; see Figs 3, 4, and 6); Young further discloses a bottom cover that is disposed on and covers the lower opening of the body (bottom plate portion shown under 160 in Figures 3, 4, and 6), and the bottom cover member comprises, on an outer surface thereof on a side opposite to the body, a support portion protruding from the outer surface of the bottom cover member (portion 123, see Figures 4 and 5). Young further discloses a bottom cover that is disposed on and covers the lower opening of the body, and the bottom cover member comprises, on an outer surface thereof on a side opposite to the body, a support portion protruding from the outer surface of the bottom cover member.
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875